                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

MIDWEST MEDICAL AND                             )
OCCUPATIONAL SERVICES SC,                       )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 3:17-cv-388-RJD
                                                )
SSM HEALTH CARE CORPORATION,                    )
d/b/a SSM HEALTH and PHYSICIAN                  )
SERVICES CORPORATION OF                         )
SOUTHERN ILLINOIS, INC., d/b/a SSM              )
HEALTH EXPRESS CLINIC,                          )
                                                )
       Defendants.                              )

                                             ORDER

DALY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s Motion to Alter Judgment (F.R.Civ.P. 59(e))

(Doc. 46). For the reasons set forth below, the Motion is DENIED.

                                    Procedural Background

       Plaintiff Midwest Medical and Occupational Services, S.C. (“Midwest Medical”), filed this

action on April 13, 2017, alleging violations of the Lanham Act, the Illinois Trademark

Registration and Protection Act, the Illinois Uniform Deceptive Trade Practices Act, and Illinois

common law against SSM Health Care Corporation, doing business as SSM Health, and Physician

Services Corporation of Southern Illinois, Inc., doing business as SSM Health Express Clinic

(collectively, “Defendants”) (see Doc. 1).

       The undersigned granted Defendants’ motion for summary judgment on December 10,

2018 (Doc. 44). In the Order granting summary judgment, the undersigned found that Plaintiff

does not possess enforceable trademark rights in “Express Care of Mt. Vernon” as it is a descriptive
                                          Page 1 of 4
phrase that has not acquired secondary meaning. The undersigned further found that Defendants

were entitled to a fair use defense. Plaintiff asks the Court to reconsider its ruling under Federal

Rule of Civil Procedure 59(e). In its motion, Plaintiff sets forth the following arguments: (1) there

is no authority providing for summary judgment when there is substantial evidence of actual

confusion; (2) the Seventh Circuit has held that a defendant’s use of its own trademark in

advertisements does not preclude a finding that those advertisements also used another entity’s

trademark; and (3) this Court disregarded the inference to which Plaintiff is entitled regarding

Defendants’ intent.

                                         Legal Standard

       Federal Rule of Civil Procedure 59(e) permits a court to amend a judgment only if the

movant demonstrates a manifest error of law or fact or presents newly discovered evidence. See

Miller v. Safeco Ins. Co. of Am., 683 F.3d 805, 814 (7th Cir. 2012). “This rule enables the court

to correct its own errors and thus avoid unnecessary appellate procedures.” Id. at 813 (internal

citation and quotation marks omitted). The decision to grant or deny a Rule 59(e) motion is

entrusted to the “sound judgment” of the district court. Id. Rule 59 should not be used to

advance arguments or theories that could have been made prior to the district court rendering a

judgment. Id. Nor should it be used to reassert previously rejected arguments. See Vesely v.

Armlist L.L.C., 762 F.3d 661, 666 (7th Cir. 2014). Motions pursuant to Rule 59(e) should only

be granted in rare circumstances. See Bank of Waunakee v. Rochester Cheese Sales, Inc., 906

F.2d 1185, 1191 (7th Cir. 1990).

                                            Discussion

       First, Plaintiff posits that substantial evidence of actual confusion in this case makes it

unique and there is no Seventh Circuit authority that substantial evidence of actual confusion
                                        Page 2 of 4
cannot prove acquired secondary meaning. Plaintiff asserts that the Court erred in relying on the

majority opinion in Platinum Home Mortgage Corp. v. Platinum Financial Group, Inc., 149 F.3d

722 (7th Cir. 1998), as there was only de minimis evidence of actual confusion in Platinum. The

Court disagrees. As set forth in the Court’s Order on summary judgment, the Court finds that

evidence of actual consumer confusion is not a factor that may properly be considered in analyzing

whether a mark has acquired secondary meaning. Indeed, in Platinum, the Seventh Circuit

remarked that “consumer confusion does not exist within the scope of an infringement claim when

the mark is not entitled to trademark protection.” 149 F.3d at 729. Notably, the Court did not

differentiate “de minimis” or “substantial” evidence of consumer confusion in setting forth its

proclamation. Further, in her dissent, Judge Wood recognized that the majority “refused to

consider Platinum Mortgage’s evidence of actual confusion, believing this irrelevant to the

existence of a protectable trademark.” Id. at 733. This Court shall follow the majority in

Platinum and in so doing, finds that Plaintiff did not have a protected trademark.

       The Court also rejects Plaintiff’s arguments concerning its previous finding that

Defendants are entitled to the fair use defense. Plaintiff does not articulate any manifest error of

law or fact, but again, merely takes issue with the Court’s previous ruling. In particular, Plaintiff

asserts the Court erred in finding that Defendants’ use of the phrase “express clinic” was not used

as a trademark. Plaintiff asserts that “it seems unlikely that the Seventh Circuit would invoke the

fair use defense in the face of substantial evidence of actual confusion.” Plaintiff provides no

authority for this position. The Court finds no basis to reconsider its conclusion that Defendants’

use of the phrase “Express Clinic” was “otherwise than as a trademark.” The Court reiterates that

Defendants’ use of “Express Clinic” does not identify the particular source of the product in light

of the record in this case and relevant case law.
                                            Page 3 of 4
       Finally, Plaintiff contends the Court erred in finding that Defendants used the phrase

“Express Clinic” in good faith. Plaintiff asserts there was evidence in the record, mainly Glarner

and Long’s testimony, that rebut Defendants’ claim that the naming decision was related solely to

“reaching consistency in their naming conventions.” Plaintiff asserts it is entitled to the inference

the competition with Plaintiff motivated Defendants’ choice of the new name. Again, the Court

disagrees. The fact that Defendants were aware of Plaintiff’s mark is insufficient to establish that

Defendants acted in bad faith. Packman v. Chicago Tribune Co., 267 F.3d 628, 642 (7th Cir.

2001). The evidence that Plaintiff cites does no more than indicate knowledge of the mark on

behalf of Defendants and does not create a reasonable inference that Defendants were motivated

by competition with Plaintiff in using the phrase “Express Clinic.”

       For the above-mentioned reasons, Plaintiff’s Motion to Alter Judgment (Doc. 46) is

DENIED.

IT IS SO ORDERED.

DATED: September 25, 2019


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 4 of 4
